PALMER, J.
In this pro se appeal, Glenda Mahaney appeals the non-final order entered by the trial court granting appellee Mary King’s motion to disburse funds from the court registry. We dismiss this appeal on the basis of lack of jurisdiction because the appeal was taken from a non-final, non-appealable order. See Philip Morris Inc. v. Jett, 802 So.2d 353 (Fla. 3d DCA 2001), rev. denied, 821 So.2d 300 (Fla.2002)(explaining that where a post-judgment motion triggers a new proceeding with disputed issues to be resolved by trial court and which will culminate in a final order, the issues raised will be appealable when final judgment is entered). In so ruling, we note that the dismissal is without prejudice to Mahaney^ entitlement to appeal the issues raised sub judice once a final disbursement order is entered.
DISMISSED.
SAWAYA, C.J., and MONACO, J., concur.